People v Thigpen (2016 NY Slip Op 00388)





People v Thigpen


2016 NY Slip Op 00388


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
BETSY BARROS, JJ.


2015-09164
 (Ind. No. 13-00766)

[*1]The People of the State of New York, plaintiff,
vKeith Thigpen, defendant.


Keith Thigpen, Ossining, NY, defendant pro se.
Janet DiFiore, District Attorney, White Plains, NY (Virginia A. Marciano of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Westchester County, rendered April 29, 2014.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
CHAMBERS, J.P., ROMAN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court